—Appeal from a judgment of the County Court of Delaware County, rendered July 19, 1999, which revoked defendant’s probation and imposed a sentence of imprisonment.
Defendant was sentenced to five years’ probation following her conviction for two drug-related offenses. Thereafter, defendant admitted to violating a term of her probation. As a result, defendant’s probation was revoked and she was resentenced to a nine-month term of imprisonment on July ,19, 1999. Defendant appeals. Inasmuch as defendant has completed the sentence imposed, her appeal has been rendered moot (see, *761People v Hamilton, 214 AD2d 783; People v Anderson, 197 AD2d 749, lv denied 82 NY2d 921). Furthermore, because there is no “recurring issue of public interest which would otherwise escape appellate review, dismissal is appropriate” (People v Anderson, supra).
Cardona, P. J., Spain, Graffeo, Mugglin and Lahtinen, JJ., concur. Ordered that the appeal is dismissed, as moot.